—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in imposing an enhanced sentence inasmuch as defendant breached the no-arrest condition of his postplea release (see, People v Outley, 80 NY2d 702). The record establishes that the court had no duty to inquire into the propriety of defendant’s postplea arrests because defendant neither raised an issue "concerning the validity of the postplea charge” nor denied "any involvement in the underlying crime” (People v Outley, supra, at 713). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Attempted Sexual Abuse, 1st Degree.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.